Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 18, 2014

                                      No. 04-13-00801-CV

                                        PMSALS 1 LLC,
                                          Appellant

                                                 v.

     AMERICAN OPPORTUNITY FOR HOUSING PERRIN OAKS LLC; American
     Opportunity for Housing Inc, David Starr, Fidelity National Title Insurance Company,
                                         Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-13524
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
         Appellant’s fourth motion for extension of time to file a brief is granted. The appellant’s
brief is now due March 17, 2014, forty-two days after the original due date. The third motion for
extension of time is denied as moot.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court